Citation Nr: 9934574	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-38 306	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for alopecia areata, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-Law



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1968 to October 1970.

2.	On November 9, 1999, the Board was notified by 
appellant's representative that the veteran had recently 
died.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


